IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIAM MOLDOVAN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-2154

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 16, 2017.

An appeal from the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

William Moldovan, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., and MAKAR and WINOKUR, JJ., CONCUR.